

116 HR 7073 IH: Special Districts Provide Essential Services Act
U.S. House of Representatives
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7073IN THE HOUSE OF REPRESENTATIVESJune 1, 2020Mr. Garamendi (for himself, Mr. Kilmer, Ms. Lee of California, Mrs. Napolitano, Mrs. Demings, Mr. Cox of California, Mr. Thompson of California, Mr. Bera, Mr. Panetta, Mr. Hastings, Mr. Rouda, Mr. Crist, Ms. Jackson Lee, Mr. Soto, Mr. Carbajal, Mr. Takano, Mr. Lowenthal, Mr. Khanna, and Mr. Costa) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Social Security Act to include special districts in the coronavirus relief fund, to direct the Secretary to include special districts as an eligible issuer under the Municipal Liquidity Facility, and for other purposes.1.Short titleThis Act may be cited as the Special Districts Provide Essential Services Act.2.Inclusion of special districts in the co­ro­na­vi­rus relief fund(a)In generalSection 601(a) of the Social Security Act (42 U.S.C. 801(a)) is amended by adding at the end the following new paragraph:(3)Funds for special districtsIf an amount in excess of $150,000,000,000 is appropriated for payments made under this section, special districts shall be eligible for payments out of such excess amount in accordance with subsection (c)(6)..(b)Amount for special districtsSection 601(c) of the Social Security Act (42 U.S.C. 801(c)) is amended—(1)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and(2)by inserting after paragraph (5) the following new paragraph:(6)Special districtsIf a portion of any excess amount described in subsection (a)(3) is allocated to a State, such State shall allocate at least 5 percent of that amount for special districts in that State for distribution at such State’s discretion, not later than 60 days after such State has received such funds..(c)Definition of special districtSection 601(g) of the Social Security Act (42 U.S.C. 801(g)) is amended—(1)by redesignating paragraphs (4) through (5) as paragraphs (5) through (6), respectively; and(2)by inserting after paragraph (3) the following new paragraph:(4)Special districtThe term special district means a political subdivision, formed pursuant to general law or special act of a State, for the purpose of performing one or more governmental or proprietary functions..(d)Update to guidanceThe Secretary of the Treasury shall update any guidance issued with respect to the Coronavirus Relief Fund established under section 601 of the Social Security Act (42 U.S.C. 801) to reflect the inclusion of special districts as eligible for payments from amounts in excess of $150,000,000,000 appropriated under such section.3.Including special districts in the municipal liquidity facilityThe Board of Governors of the Federal Reserve System shall include special districts as eligible issuers in the Municipal Liquidity Facility program authorized under section 13(3) of the Federal Reserve Act.